--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
RETENTION AND SEVERANCE AGREEMENT
 
 
This Retention and Severance Agreement (this “Agreement”) is entered into this
18th day of April, 2008, between Bimini Capital Management, Inc. (the “Company”)
and J. Christopher Clifton (the “Executive”) (collectively, the “Parties”).
 
 
WHEREAS, Executive currently serves as Executive Vice President, General
Counsel, Chief Compliance Officer and Secretary of the Company; and
 
 
WHEREAS, the retention of Executive during the term of this Agreement is
critical to fulfilling the objectives of the Company and ensuring the ongoing
continuity of other key personnel; and
 
 
WHEREAS, the Parties mutually desire to enter into this Agreement for the mutual
benefit of the Parties so as to incentivize the Executive to remain in the
employ of the Company throughout the term of this Agreement.
 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises hereinafter set forth, it is agreed by the Parties as follows:
 
1.  
Provided that (i) Executive has not voluntarily resigned his employment with the
Company prior to December 15, 2008, and (ii) the Company has not terminated
Executive’s employment with the Company prior to December 15, 2008, for Cause
(as defined below) or due to Executive’s death or incapacitation, the Company
shall pay Executive a lump-sum cash bonus on December 15, 2008, in an amount not
less than $75,000, less applicable withholding taxes (such lump-sum cash bonus
being referred to herein as, the “December Bonus”).



2.  
Provided that (i) Executive has not voluntarily resigned his employment with the
Company prior to January 15, 2009, and (ii) the Company has not terminated
Executive’s employment with the Company prior to January 15, 2009, for Cause (as
defined below) or due to Executive’s death or incapacitation, the Company shall
pay Executive a lump-sum cash bonus on January 15, 2009, in an amount not less
than $75,000, less applicable withholding taxes (such lump-sum cash bonus being
referred to herein as, the “January Bonus,” and together with the December
Bonus, collectively, the “Minimum Retention Bonus”).



3.  
The Minimum Retention Bonus may be increased, but not decreased, in the
discretion of the Compensation Committee of the Board of Directors of the
Company.  Except as otherwise explicitly set forth herein, any unpaid portion of
the Minimum Retention Bonus shall become immediately due and payable if the
Company terminates Executive’s employment with the Company for any reason other
than for Cause (as defined below).  For purposes of this Agreement, “Cause”
shall mean any (i) fraud, gross negligence, or willful or criminal misconduct by
Executive involving the Company or any of its subsidiaries or affiliates, (ii)
failure by Executive to substantially perform within a reasonable time frame the
duties properly assigned to Executive, or (iii) repeated failure by Executive to
adhere to the Company’s policies and practices.



4.  
Upon a termination of Executive’s employment by the Company for Cause or due to
Executive’s death or incapacitation, Executive shall be deemed to have forfeited
any unpaid portion of the Minimum Retention Bonus.  The foregoing
notwithstanding, the Company expressly reserves its rights to pursue any
remedies available at law or in equity upon a termination of Executive’s
employment for Cause.



5.  
If the Company terminates Executive’s employment for any reason other than Cause
prior to January 15, 2009, any unpaid portion of the Minimum Retention Bonus
shall only be payable if Executive executes a general release of all claims that
Executive has or may have against the Company relating to events occurring at or
prior to the termination of Executive’s employment, and such general release has
become effective and irrevocable following the expiration of any statutory
waiting periods.



6.  
This Agreement shall be governed by and construed in accordance with the
internal substantive laws, without reference to the choice of law rules, of the
State of Florida.



7.  
EACH PARTY HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A TRIAL BY JURY IN CONNECTION
WITH ANY DISPUTE ARISING BETWEEN THE PARTIES CONCERNING THE ENFORCEMENT OR
INTERPRETATION OF THIS AGREEMENT.



8.  
This Agreement constitutes the entire agreement between the Parties concerning
the subject matter hereof and supersedes any and all prior or contemporaneous
oral or written agreements between the Parties relating to such subject matter.
This Agreement may be amended or modified only by an agreement in writing signed
by both Parties.

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 


/s/ J. Christopher
Clifton                                                                           
J. Christopher Clifton
 
BIMINI CAPITAL MANAGEMENT, INC.
 
 


 
By: /s/ Robert E. Cauley
     Name:  Robert E. Cauley
     Title:  President & Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 